      Case 8:19-cv-02282-WFJ-AAS Document 38 Filed 02/24/20 Page 1 of 1 PageID 236


                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

                                            CLERK’S MINUTES
 CASE NO.: 8:19-cv-2282-T-02AAS                                      DATE:       February 24, 2020

 HONORABLE WILLIAM F. JUNG

 MICHAEL REITERMAN                                                   PLAINTIFF COUNSEL
                                                                     Krista L. Baughman
          Plaintiff,                                                 Matthew Seth Sarelson

 v.

 FARAH ALI ABID
                                                                     DEFENDANT COUNSEL
          Defendant                                                  Luke Charles Lirot
 COURT REPORTER: Tracey Aurelio                                      DEPUTY                Sarah Pekarik
                                                                     CLERK:
                                                                     COURTROOM:            15B
 TIME: 8:59 AM – 10:45 AM; 11:05 AM – 11:08 AM
 TOTAL: 1 hour and 49 minutes

PROCEEDINGS:            EVIDENTIARY MOTION HEARING re Motion to Compel (Doc. 28).

8:59 AM: Court called to order.

9:02 AM: Plaintiff’s witness: Krista Baughman sworn and testified on direct examination.

9:23 AM: Cross-examination of Ms. Baughman.

9:54 AM: Re-direct.

9:57 AM: Ms. Baughman excused to counsel’s table.

9:58 AM: Defendant’s witness: Farah Ali Abid sworn and testified on direct examination.

10:12 AM: Cross-examination of Ms. Abid.

10:45 AM: The Court questions Ms. Abid.

10:50 AM: Break

11:05 AM: The Court continues to question Ms. Abid.

11:06 AM: Re-direct.

         Any follow up writings the parties wish to submit to the Court should be submitted within 14 days
         [March 9, 2020]. No responses to the writings are required.

11:08 AM: Court adjourned.
